In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: January 19, 2018

* * * * * * * * * * *                              *   *
CHASE BOATMON & MAURINA                                *
CUPID, parents of J.B., deceased,                      *        UNPUBLISHED
                                                       *
                  Petitioners,                         *        No. 13-611V
                                                       *
v.                                                     *        Decision on Damages; Diphtheria-
                                                       *        Tetanus-acellular Pertussis (DTaP)
SECRETARY OF HEALTH                                    *        Vaccine; Inactivated Polio Vaccine
AND HUMAN SERVICES,                                    *        (IPV); Haemophilus Influenzae (HiB)
                                                       *        Vaccine; Pneumococcal Conjugate
                  Respondent.                          *        (PCV) Vaccine; Rotavirus Vaccine;
                                                       *        Sudden Infant Death Syndrome (SIDS).
*    * *     *    *    *   *    *    *   *    *    *   *

Ronald C. Homer, Conway, Homer P.C., Boston, MA, for petitioners.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                                         DECISION ON DAMAGES1

       On August 27, 2013, Chase Boatmon and Maurina Cupid (“petitioners”), as the
representatives of the estate of their deceased minor child, J.B., filed a petition under the
National Vaccine Injury Compensation Program (“Vaccine Act” or the “Program”), 2 42 U.S.C. §
300aa-10 et. seq. (2012). Petitioners alleged that as a result of receiving vaccinations for
Diphtheria-Tetanus-acellular Pertussis (“DTaP”), inactivated polio (“IPV”), haemophilus
influenzae (“HiB”), Pneumococcal Conjugate (“PCV”), and Rotavirus vaccinations on
September 2, 2011, J.B. passed away from Sudden Infant Death Syndrome (“SIDS”) on
September 3, 2011. See Petition (ECF No. 1); Amended Petition (ECF No. 15).



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov. Before the decision is posted on the
court’s website, each party has 14 days to file a motion requesting redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days of the date this decision is filed, the
decision will be posted on the court’s website without any changes.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3705, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012). All
citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.

                                                           1
   On September 9, 2014, respondent filed a Rule 4(c) report recommending against
compensation. The parties submitted expert reports, as well as expert testimony during a
hearing. On July 10, 2017, I ruled that petitioners had established entitlement to compensation
based on a theory of causation in fact. Ruling on Entitlement (ECF No. 71).

       On January 19, 2018, respondent filed a Proffer on an award of compensation. (ECF No.
87). The Proffer is attached hereto as Appendix A. Consistent with the terms of the Proffer, I
hereby award the following compensation:

         1) A lump sum payment of $300,000 in the form of a check payable jointly to
            petitioners.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

         The Clerk of the Court shall ENTER JUDGMENT in accordance with this decision.3

         IT IS SO ORDERED.

                                                                          s/ Thomas L. Gowen
                                                                          Thomas L. Gowen
                                                                          Special Master




3
  The entry of judgment is expedited by the parties jointly or separately filing notice renouncing their right to seek
review.

                                                           2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

CHASE BOATMON and MAURINA CUPID,                    )
parents of J.B., deceased,                          )
                                                    )
                      Petitioners,                  )
                                                    )
       v.                                           ) No. 13-611V
                                                    ) Special Master Thomas Gowen
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 10, 2017, the Special Master issued a Ruling on Entitlement, concluding that

petitioners are entitled to compensation under the National Childhood Vaccine Injury Act of

1986 (“Vaccine Act”), as amended, 42 U.S.C. §§300aa-10 to -34.

I.     Amount of Compensation

       Respondent proffers that, based on the Special Master’s entitlement decision and the

evidence of record, petitioners should be awarded $300,000.00. 1 This amount represents all

elements of compensation to which petitioners would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioners agree.




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
special master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision. However, respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s July 10, 2017, entitlement
decision.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioners should be made as

a lump sum payment of $300,000.00, in the form of a check payable to petitioners. This amount

accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioners

would be entitled.

                                            Respectfully submitted,

                                            CHAD A. READLER
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            GABRIELLE FIELDING
                                            Assistant Director
                                            Torts Branch, Civil Division

                                            s/ LARA A. ENGLUND
                                            LARA A. ENGLUND
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146 Benjamin Franklin Station
                                            Washington D.C. 20044-0146
                                            Tel: (202) 307-3013
                                            E-mail: lara.a.englund@usdoj.gov

Dated: January 19, 2018




                                               2